EXHIBIT 10(liii)

LOGO [g59700anadarko_002.jpg]

NAME

ADDRESS

CITY, STATE ZIP

Dear             :

As a new employee of Anadarko, we believe that you will make an immediate
contribution to the success of the Company and are therefore pleased to grant
you this restricted stock award under the Anadarko Petroleum Corporation 2008
Omnibus Incentive Compensation Plan. This award represents a valuable component
of your total compensation package.

Effective                     , you were granted              Restricted Shares,
which vest over a period of time. Provided you remain continuously employed with
Anadarko until such dates, one-third of the restricted shares will vest on
[date], one-third on [date], and the remaining one-third on [date] (each date
considered a “Vesting Period”).

This grant is subject to all terms and conditions of the 2008 Omnibus Incentive
Compensation Plan (the “Plan”) and the provisions of this letter. The Plan is
available via the Anadarko intranet at the following address:
http://insider/hr/stock_plan.htm.

You may elect, at the time restricted stock is granted to you, to treat the fair
market value of the restricted stock on the date of grant as compensation income
instead of the value on the date the restrictions lapse. You must make the
Section 83(b) election within 30 days from the date the restricted stock is
granted. If you make a Section 83(b) election and the restricted stock is
forfeited to Anadarko, you are not allowed to deduct the amount included as
taxable income at a later date. Dividends received on restricted shares after a
Section 83(b) election is made will be treated as dividend income in the year
received.

At the end of each Vesting Period, the value attributed to the number of the
restricted shares that vests on such date shall be reduced by the applicable
payroll taxes as a result of such vesting. Your net shares will be deposited
into a Merrill Lynch brokerage account. Attached is the information about the
Merrill Lynch program.

If you voluntarily terminate your employment, including retirement, or in the
event you are terminated for cause, all of your unvested restricted shares will
be immediately forfeited. If you are terminated as a result of death, disability
(as defined in the Company’s disability plan), involuntary termination without
cause, or a change of control event (as defined in the Plan), all of your
unvested restricted shares will immediately vest.

Your restricted shares may not be transferred, sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, or disposed of to the extent
then subject to restrictions. You will have voting rights and received dividends
during the restricted period. Once your restricted shares have vested and shares
of Anadarko common stock have been delivered to you, you are free to sell, gift
or otherwise dispose of such shares; provided that you comply with the
applicable restrictions under the Company’s Insider Trading Policy.

If you have any questions on this grant, please call                     , Stock
Plan Administrator at             .

Sincerely,